Title: Arthur Lee to Benjamin Franklin and John Adams, 8 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


     
      Gentlemen
      
       Feby. 8th. 1779
      
     
     Having not seen the Letter of Mr. Williams to which one of those sent me is an Answer I cannot form any judgment of it.
     As there are no marks mentiond by which Mr. Deanes claim to any of the Goods in the possession of the public Agent can be ascertaind—as all the Goods in question, were, when receivd, declard to be on account of the public; and as I perceive in the Banker’s Accounts very large Sums of public money paid for Goods purchasd in Holland, which Goods I am satisfyd these are; I cannot think it consistent with my duty to concur in delivering them to any person upon so indefinite a claim.
     I have the honor to be, with the greatest esteem & respect, Gentlemen Yr. most Obedt. Humbl. Servt.
     
      Arthur Lee
     
    